Citation Nr: 0405367	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  96-46 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder to include as secondary to a service-connected 
cervical spine disorder.

2.  Entitlement to service connection for a right shoulder 
disorder to include as secondary to a service-connected 
cervical spine disorder.

3.  Entitlement to an initial rating in excess of 20 percent 
disabling for service connected lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1985 to March 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1996 from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied entitlement to service connection for a 
cervical strain, a right shoulder disorder and left shoulder 
disorder and granted service connection for a low back injury 
with low back pain and assigned a 10 percent initial rating.  
This matter was remanded in September 1998 to allow 
additional development.

During the course of the appeal, the RO granted service 
connection for a cervical spine disorder in July 2000.  As 
this is a full grant of benefits, the issue of service 
connection for a cervical spine disorder is no longer before 
the Board.  However, although the RO increased the initial 
evaluation for the veteran's lumbar spine disorder to 20 
percent disabling in July 2000, this is not a full grant of 
benefits and the veteran has continued to appeal this matter.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the VA Central Office in August 
2003.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 



REMAND

At the August 2003 hearing, the veteran testified that her 
low back disorder had worsened since the last examination.  
She also reported that she missed work more and experience 
muscle spasms and pain.  The most recent VA examination of 
the lumbar spine was in November 1999.  Additionally, the 
veteran testified that she had a private physician's 
appointment scheduled for the day after the August 2003 
hearing.  VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and 
extent of the veteran's disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2003).

Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  The revised rating criteria provide a general 
rating formula for evaluating spinal impairment, including 
lumbar strain, that provides for separate evaluations of 
neurological impairments attributable to the spinal disorder, 
among other changes.  

Regarding the issues of entitlement to service connection for 
left and right shoulder disorders, the veteran has now raised 
the issue of service connection as secondary to a service-
connected cervical spine disorder.  The RO has yet to address 
the issue of secondary service connection, and a VA 
examination is needed to address whether either shoulder 
disorder was caused or aggravated by a service-connected 
cervical spine disorder.

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to this claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  Although the veteran was notified 
about the duties to assist in a May 2001 letter and April 
2002 supplemental statement of the case, this notification in 
both instances was limited to the service connection issues.  
The veteran has yet to be given a duty to assist letter in 
compliance with Quartuccio regarding the issue of entitlement 
to an increased initial rating for his lumbar spine disorder. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The AMC should request the veteran to 
provide the private reports showing 
treatment for her back and shoulder 
disorders, including records said to have 
been from Kaiser Permanente subsequent to 
January 1998 and any pertinent medical 
treatment records subsequent to her 
treatment at Kaiser Permanente.  If, 
after making reasonable efforts to obtain 
named records the VBA AMC is unable to 
secure same, the VBA AMC must notify the 
veteran and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  After completion of numbers 1 and 2 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
her lumbar spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report. 
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner should conduct 
range of motion testing, specifying the 
range of motion of the lumbar spine and 
should indicate whether the veteran has 
slight, moderate or severe limitation of 
motion of the lumbar spine, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion, and/or severe 
lumbosacral strain with listing of the 
whole spine to the opposite side, marked 
limitation of forward bending, narrowing 
or irregularity of joint space, and 
abnormal mobility on forced motion.  
Additionally, the examiner should also 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected lumbar spine disability upon 
the veteran's ordinary activity and on 
how it impairs her functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  

4.  After completion of numbers 1 and 2 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's right and left shoulder 
disabilities.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report. All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  
Specifically, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that the veteran has any 
left shoulder or right shoulder disorder 
that is currently being caused or 
aggravated beyond natural progression by 
the service-connected cervical spine 
disorder.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of the all of 
the revisions and amendments to the 
Diagnostic Code for the lumbar spine.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



